Citation Nr: 1515010	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968, April 1969 to May 1973, and August 1979 to June 1988.  The Veteran died in April 2009 and the appellant claims as his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a July 2009 rating decision issued by the RO.  

The appellant testified before the undersigned Veterans Law Judge at a June 2012 hearing.  A transcript of the hearing is of record.

In April and September 2014, the Board remanded this matter for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.


FINDINGS OF FACT

1.  At the time of his death, the Veteran was in receipt of service connection for posttraumatic stress disorder (PTSD) and irritable bowel syndrome (IBS).

2.  The Veteran's death certificate shows that he died in April 2009, at age 62.  The immediate cause of death was listed as metastatic colon cancer.   No diseases, injuries or complications leading to the immediate cause of death or as another significant condition contributing to death but not resulting in the underlying cause were listed.

3.  Colon cancer did not manifest during service, a malignant tumor did not manifest within the one year presumptive period, and colon cancer was not related to service.

4.  A service connected disability did not cause, contribute substantially or materially to the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in the May 2009 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim for DIC, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The letter also listed the conditions for which the Veteran was service connected at the time of his death and explained that the appellant could submit evidence showing that the Veteran's previously service-connected disability had caused or contributed to his death.  The letter additionally notified the appellant that she could establish service connection by submitting evidence that sufficiently demonstrated that a condition not service connected during the Veteran's lifetime had caused or contributed to his death. 

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is 'necessary to substantiate the claim,' and VA is excused from providing such assistance only when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'  Wood, 520 F.3d at 1348.  Here, medical opinions were obtained responsive to the claim for service connection of the Veteran's death.  The opinions were conducted by medical professionals, following a thorough review of the claims file.  The Board has reviewed the examination reports, and finds that it is adequate for the purpose of deciding the appellant's claim for service connection of the cause of the Veteran's death.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, and lay statements.

Further, there has been substantial compliance with the Board's April and September 2014 remand directives, insofar as the RO obtained medical opinions to address all the theories of the claim.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, in June 2012, the appellant was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ clarified the issue on appeal.  The VLJ explained the concept of service connection for the cause of death and clarified the type of evidence that would support the Veteran's claim.  The VLJ left the record open for 60 days to allow for additional submission of evidence.  During the hearing, the Veteran set forth her arguments and contentions.  This action supplements VA's compliance with the VCAA and comply with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits. 


Analysis

Under 38 U.S.C.A. § 1310(a), when a Veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such Veteran's surviving spouse.  To establish that a Veteran died from a service related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. § 1310(a).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2014).

Malignant tumors are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, Veterans who served in Vietnam are presumed to have been exposed to Agent Orange, and certain listed diseases, including some cancers but not colon cancer, are presumed service connected in such Veterans.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).

The appellant asserts that the Veteran's death is related to service or service-connected disease or injury.  Specifically, at the hearing she argued that the colon cancer was caused by Agent Orange exposure and/or related to solvents that he was exposed to as a mechanic.  Review of service personnel records show that the Veteran served in Vietnam and thus Agent Orange exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Service records also show that the Veteran was a mechanic during service and was exposed to solvents, lubricants, fuels, and asbestos.  

Service treatment records show no treatment or identification of colon cancer.  The March 1988 examination shows that the Veteran was diagnosed with IBS.  He was treated with a modification of his diet.  The Veteran reported intermittent diarrhea with constipation aggravated by stress.  He indicated abdominal pain with cramps, prior to and during bowel movements.  

The Veteran stated that in the 1970's he developed abdominal cramps with change of bowel habits between diarrhea and constipation.  Review of the medical records reveals that he was seen as early as 1985 for IBS.  The Veteran and the appellant reported that he was diagnosed with colon cancer in 2006.  

At a September 2003 VA examination, the examiner diagnosed IBS, symptomatic.  The Veteran reported that he recently had a colonoscopy done at Washington County Hospital in Hagerstown and 3 polyps were removed.  He indicated that no evidence of malignancy was found.

A September 2003 rating decision granted the Veteran service connection for IBS.  Subsequently, an April 2007 rating decision denied service connection for colon cancer, finding that it is not considered a condition that is presumptively due to exposure to herbicides and there was no additional evidence showing entitlement to direct service connection.  (This is noted for historical purposes only.)  It was noted that the April 2007 VA examiner stated that the risk factors of colon cancer include high fat intake, a family history of colorectal cancer and polyps, the presence of polys in the large intestine, and chronic ulcerative colitis.  He concluded the IBS is not a risk factor of colon cancer.  

The Veteran died in April 2009.  The death certificate shows the immediate cause of death was metastatic colon cancer.  No additional causes of death were listed.  

A VA opinion was issued in April 2014.  The VA examiner opined that the colorectal cancer is less likely than not caused by the Veteran's IBS incurred in service.  He noted that on review of the Veteran's IBS there does not appear to be a causal relation to the colon cancer.  He indicated that inflammatory bowel disease has an association with colon cancer and is one of the risk factors for the condition.  He asserted that this can be confused with IBS.  He stated that IBS is a gastrointestinal disorder that does not damage the GI tract.  

He also opined that IBS did not aggravate the colorectal cancer.  He indicated that he was unable to find any medical literature or studies that prove the condition of IBS would aggravate the condition of colon cancer.  

Further, the VA examiner stated he could not determine if the cancer was incurred in service without resorting to mere speculation.  He noted that the Veteran had a barium enema in March 1988.  He reported that the examination noted several mucosal lesions that could either have been polyps or retained feces.  He stated that there are no further notes to indicate that the Veteran was further evaluated after the procedure and no other notes were available pertinent to colon cancer until 2006.

Lastly, the VA examiner opined that the colorectal cancer was less likely than not caused by Agent Orange exposure.  He stated that the VA has recognized 14 conditions associated with Agent Orange exposure.  He indicated that colorectal cancer is not one of the conditions.  He asserted that VA medical records show that the Veteran drank 10-15 ounces of burgundy most nights of the week and was over 50 years of age.  He stated that these are known risk factors for colon cancer and is at least as likely as not the causal factor as no other known risk factors were discovered. 

Another VA examiner provided her opinion in November 2014.  She stated that she considered the claims file and current medical literature.  She agreed with all the opinions expressed by the April 2014 VA examiner.  In addition, she opined that it is less likely than not that the Veteran's death, from metastatic colon cancer, was caused by and/or aggravated by his exposure to chemicals, such as fuels and solvents in service while working as a construction mechanic and/or his exposure to herbicides in service, regardless of whether this condition is presumptively associated with herbicide exposure by VA, and/or otherwise caused or aggravated by his service because of a lack of medically-based, clinical evidence to support a nexus between development of colon cancer, IBS and exposure. 

She also opined that it is less likely than not that the Veteran's IBS related to findings associated with adenocarcinoma of the colon because of the lack of medically- based, clinical evidence to support a nexus between adenocarcinoma of the colon and classic symptomatology of IBS.  

Upon careful and thorough consideration of the evidence of record, the Board finds that entitlement to service connection for the cause of the Veteran's death is not warranted.  As noted above, the evidence indicates that colon cancer did not manifest in service, a malignant tumor of the colon did not manifest within the one year presumptive period, colon cancer did not manifest for many years thereafter, and was not caused or aggravated a service-connected disease or injury.  Despite digestive tract complaints, colon cancer was not "noted" during service.  Furthermore, there is no competent evidence that establishes that the Veteran had characteristic manifestations of colon cancer during service or within one year of separation.  38 C.F.R. § 3.303(b).  In fact, colonoscopy in 2002 resulted in a conclusion of hemorrhoids and melanosis coli, rather than colon cancer.

The record establishes that colon cancer was diagnosed in 2006.  However, when seen for his complaints, he presented a long history of symptoms.  We accept that he had colon cancer prior to the confirming diagnosis.  However, nothing suggests that he had colon cancer during service or within one year of separation.  Similarly, although service-connected for PTSD and irritable bowel syndrome, there is no proof that such disabilities caused or contributed to the Veteran's death.

Post-service treatment records and the Veteran's death certificate do not establish that the fatal metastatic colon cancer is related to the Veteran's presumed in-service herbicide exposure or in any other way to his active service. 

As he served in Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  The immediate and only cause of the Veteran's death listed on the death certificate is colon cancer.  Colon cancer is not one of the diseases for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis.  See 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  However, the lack of availability of service connection on a presumptive basis for a particular disease does not preclude consideration of entitlement to service connection for that same disease on a direct basis.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d).

The Board has considered the appellant's statements that the Veteran's death is related to service or service-connected disease or injury.  Specifically, she argued that the colon cancer was caused by Agent Orange exposure and/or related to solvents that he was exposed to as a mechanic.

The Board notes that it is their responsibility to assess the credibility and weight to be given to evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

In this case, the Board places greater weight of probative value on the VA examiners' opinions than the appellant's lay statements.  The appellant's opinion is lacking in specifics and detail and is therefore accorded little probative value.  On the other hand, the Board has clear medical opinions finding that the Veteran's metastatic colon cancer is unrelated to the Veteran's service, including his presumed Agent Orange exposure due to service in Vietnam or solvents that he was exposed to as a mechanic.  The November 2014 VA examiner found that, as the Veteran's colon cancer did not develop until many years after service, and it was not likely related to the Veteran's service.  The November 2014 VA examiner also found that there was no association between the Veteran's in-service complaints of abdominal pain and his 2006 diagnosis of colon cancer.  She also noted that there is no association between colon cancer and his exposure to chemicals, such as fuels and solvents in service while working as a construction mechanic.  Both examiners found that the Veteran's exposure to Agent Orange did not cause or aggravate his colon cancer, and that the Veteran's colon cancer was not otherwise due to, related to, or aggravated by any event, injury, or illness of the Veteran's service.  Both examiners also noted that there is no association between gastrointestinal cancers and Agent Orange exposure in any of the medical literature, but there was an association between the Veteran's use of alcohol, he age, and metastatic colon cancer.  These opinions are reasoned and consistent with the actual factual record.  We find these opinions to be highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death based on any of the available theories.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


